          Case 1:20-cv-00096-TJC Document 30 Filed 12/28/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 SCOTTSDALE INSURANCE                              CV 20-96-BLG-TJC
 COMPANY,

                      Plaintiff,                   ORDER

 vs.

 CHRISTIAN SALACINSKI & SAL
 CONSTRUCTION, LLC,

                      Defendants.

         Pursuant to the parties’ Joint Stipulation for Dismissal With Prejudice (Doc.

29), and good cause appearing, IT IS HEREBY ORDERED that this action is

dismissed with prejudice, with each party to bear their own attorneys’ fees and

costs.

         DATED this 28th day of December 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
